Citation Nr: 1034345	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic discogenic 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied the 
benefit sought on appeal.

In July 2007, the Board reopened the Veteran's claim and then 
denied it on the merits.  He appealed, and in a February 2008 
Order, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand.  In compliance with 
the Court's Order, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, in April 2008 
for additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.	The AMC/RO complied with the instructions of the April 2008 
Board remand.

2.	The preponderance of the probative evidence indicates that 
post-traumatic discogenic disease of the lumbosacral spine is 
not related to an in-service disease or injury.


CONCLUSION OF LAW

Post-traumatic discogenic disease of the lumbosacral spine was 
not incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5103, 
5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in January 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
did not provide notice of how disability ratings and effective 
dates are assigned in the event service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
deficiency was cured while the case was on remand.

A May 2008 AMC/RO letter reiterated the basic VCAA notice 
elements and also informed the Veteran of how disability ratings 
and effective dates are assigned.  The May 2008 letter content-
compliant with the VCAA.  Further, following issuance of the May 
2008 letter and the additional development, the claim was 
reviewed on a de novo basis, as shown in the September 2009 
supplemental statement of the case.  Thus, any timing-of-notice 
error was cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

The initial content deficiency did not frustrate the statutory 
purposes of content-compliant notice.  In as much as a prior 
Board decision was issued, the Veteran had the assistance of 
counsel on his appeal to the Court, and he received a copy of the 
remand, the Board may infer that any reasonable person would have 
been fully aware of what is needed to prove the claim.  Further, 
the Veteran has had a meaningful opportunity to participate in 
the adjudication of his claim at all stages.  As a result, the 
Board finds the content error was not prejudicial and was 
harmless.  See Washington v. Nicholson, 21 Vet. App. 191 (2007); 
see also Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 
L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The Duty-to-Assist issues raised on appeal 
to the Court were addressed and remedied on remand.  There is no 
continued assertion from the Veteran or his representative that 
any identified or requested evidence was not sought by the 
AMC/RO.  A February 2009 AMC/RO letter apprised the Veteran of 
the records requested and cautioned him he had the ultimate 
responsibility to insure they were obtained.  While the Veteran 
may not have received full notice prior to the initial decision, 
as found above, after content-compliant notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  In sum, there is no evidence of any 
VA error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Id.  As a result, the 
Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
duty service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Analysis

As set forth below, there is no dispute as to whether the Veteran 
suffered an in-service lumbosacral contusion.  Rather, the 
salient issue is whether any current lumbosacral symptomatology 
is related to his military service.

Service treatment records show that, in August 1975 while serving 
aboard the USS Lexington (CVT 16), the Veteran suffered a 
contusion of his head and lumbosacral spine secondary to a fall 
in the starboard wind tunnel.  After presenting again three days 
later with continued complaints of severe back pain after the 
fall, examination revealed motor and sensory functions to be 
intact.  He was prescribed medication and light duty.  In 
September 1975 the Veteran complained of lower back pain due to 
strenuous pulling and lifting on the job.  He was given heat 
treatment and light duty for three days for his back pain.  Later 
in September 1975, the Veteran reported he fell off a ladder 
backwards while painting a home and landed on his hand.  There is 
no notation of any involvement of his back.

There are no further entries related to the Veteran's back.  The 
November 1975 separation examination showed normal clinical 
evaluation of the spine and other musculoskeletal system.  He was 
deemed physically fit for separation from active Naval service.

The Veteran asserts that he sought treatment at a VA facility for 
back pain shortly after his separation, at which time he was 
given pain pills and, on another occasion, he was thrown a back 
brace.  He further states that he was told "that was all that 
could be done for him."  The RO endeavored to obtained any 
existing VA treatment records associated with the Veteran, but 
received negative replies for the years immediately following the 
Veteran's separation from active service.  There is no competent 
evidence of compensably disabling lumbosacral arthritis within 
one year of separation from active service.  Consequently, there 
is no factual basis for service connection on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Medical records from RH, RPA-C, dated 1998 to 1999 show treatment 
for anxiety, and chronic back, neck, and shoulder pain.

A September 1999 VA examination report records the Veteran 
reported back pain since serving aboard the USS Lexington when he 
fell and struck his lower back on a steel portion of a hatch.  He 
stated that after separation from service his back pain 
persisted.  He worked as a plumber's assistant for two years and 
later as a painter until 1990.  The examiner rendered a diagnosis 
of post-traumatic discogenic disease of the lumbosacral spine.

A January 2000 statement from RB, M.D., indicated he had been the 
Veteran's primary care physician since 1988 and he had been 
treated for chronic ongoing problems with a low back disorder.  
He was treated with anti-inflammatories, muscle relaxers, and 
narcotic pain relief.  Dr. B stated that the Veteran related this 
back to an injury he sustained while serving in the United States 
Armed Forces.  From what the physician understood, the Veteran's 
military records substantiated the Veteran's low back injury 
while in service.  Dr. B stated the Veteran's low back disorder 
appeared to be directly service connected.

Lay statements were received in July 2000.  The Veteran's sister 
indicated he was in pain after returning from the military.  A 
statement from the Veteran's friend, who indicated she had known 
him for 20 years, indicated she took him to a VA appointment for 
his back in 1985.  She stated the VA physician gave him 
medication and a back brace and stated nothing more could be done 
for him.  She stated that before this visit the Veteran had been 
seeing a Dr. R, but his office closed in 1987.  He continued to 
seek treatment for his back.

VA medical records dated 1990 to 2002 show treatment for low back 
pain.  An October 1990 CT of the lumbar spine showed mild annular 
bulging at L4, 5 and L5, S1.  There might be a very small central 
focal component at the L5, S1 level.  The small size and location 
was judged to mitigate against any clinical significance.  There 
was no evidence of spinal stenosis.

The Veteran's brother notes in a January 2003 lay statement that 
the appellant told him in Spring 1976 about his back injury in 
service after he recuperated from a flare-up at his brother's 
home.  In Winter 1977, the Veteran asked him to drive him to a VA 
treatment facility, as a co-worker of the Veteran's at an iron 
company told him he could get free care at the VA.  The brother 
opined that the Veteran came out in worse shape than when he went 
in.  The doctor gave the Veteran a note for light duty, a back 
brace, and pain pills.  The Veteran's brother stated that at 
different times between the 1970's and 1980's the appellant 
continued to have back problems.

The Veteran was awarded Social Security disability benefits in 
May 1999, effective June 1997.  VA obtained the records 
associated with that award in March 2003.  The administrative law 
judge noted the primary basis of the award was the Veteran's 
depressive syndrome secondary to lumbar pain.  Unfortunately, the 
associated records are limited.  

They include a handwritten letter from Dr. R, dated November 
2003, which indicated he treated the Veteran in 1977 until 1994.  
During this period the Veteran complained of low back pain.  The 
physician stated the Veteran claimed that while in the military 
he sustained a severe lumbosacral injury.  Included in the letter 
was a reiteration of the Veteran's August 1994 examination 
conducted by Dr. R, which included a diagnosis of herniated disc, 
L4-L5.  A letter from the Veteran's representative which 
accompanied Dr. R's letter indicated they were unable to obtain 
Dr. R's treatment records.

Another VA examination was conducted while the case was on 
remand.  The June 2009 examination report notes that the 
examiner, explicitly relying on Dr. B's and R's reports set forth 
earlier, concluded there apparently had been no break in 
treatment of the Veteran's back pain since his separation from 
service, and opined the it was at least as likely as not that the 
Veteran's current low back disorder is related to his in-service 
back trauma.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
also mindful that it cannot make its own independent medical 
determination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Nonetheless, the Board may favor one medical opinion over another 
as long as a plausible reason for doing so is given.  Evans v. 
West, 12 Vet. App. 22, 31 (1998).  Further, the Court has 
rejected the "treating physician rule," which holds that opinions 
of a claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  This 
means the Board is not required to accept or favor a medical 
opinion solely because it is rendered by the Veteran's treating 
physician.

The Board begins the sifting and testing process with the 
proverbial scales evenly balanced.  Obviously if they tip in 
favor of the Veteran's assertions, he prevails.  If after all the 
evidence of record is considered the scales remain balanced, the 
Veteran also prevails.  See 38 C.F.R. § 3.102.  

The Board first observes that the evidence most favorable to the 
Veteran is the documented in-service trauma to his lower back and 
the absence of any direct evidence of post-service trauma.  At 
first blush this state of affairs would indicate the scales tip 
slightly in favor of the Veteran, but there also is the matter of 
the examination at separation.  At his 1975 separation 
examination the appellant's spine was clinically evaluated as 
normal.  Hence, a diagnosis of a low back disorder was not 
offered at separation.  So, the scales remain even.

Do the medical evidence and opinions of record, alone, decide 
this claim?  The Board finds they do not, for they all rest 
completely on the Veteran's reported history.  A medical 
diagnosis and opinion based on a patient's history, in part or 
all, can carry the day-if the history is found credible.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Board finds Dr. R' and B's positive nexus opinions do no more 
than reiterate the Veteran's assertions.  They contain no 
independent medical assessment of the nature of the Veteran's 
current low back disorder.

Dr. R submitted an August 1994 report to the New York Division of 
Social Services, apparently as part of the Veteran's application 
for Social Security benefits, a copy of which VA obtained in 
December 2003.  The handwritten report notes the Veteran was 
examined one week prior.  It does not note if the examination was 
part of Dr. R's regular care of the Veteran or was specifically 
requested as part of the Social Security Administration benefits 
claims process.  Dr. R noted no past significant medical or 
family history, to include any notation of past low back trauma.  
Dr. R. noted the Veteran's reported symptoms, his findings on 
examination, and his diagnoses, which included a bulging disc at 
L4-5 and reactive depression.  He opined the Veteran was 
permanently and totally disabled for any gainful employment.

The November 2003 letter drafted specifically for VA, however, as 
noted above, was primarily a reiteration of his 1994 report, but 
it added at the beginning that he first treated the Veteran in 
1977 and last examined him in August 1994 and during that period 
the Veteran complained of low back pain and associated 
neurological symptoms.  Dr. R also added the fact that the 
Veteran had a hearing loss, and that the Veteran claimed he 
sustained a severe lumbosacral injury in August 1975 while in the 
military, as well as a cerebral concussion, and that the Veteran 
had no history of back pain prior to that incident.  Dr. R then 
noted his examination findings associate with all of the 
Veteran's systems and organs, which he did not do in the 1994 
report.  Dr. R still did not opine, however, that the Veteran's 
current low back disorder was medically linked to his claimed in-
service injury.

Nonetheless, if accepted as credible, Dr. R's November 2003 
report provides evidence of the Veteran's complaints of back pain 
as far back as 1977.  It may be that, in 1994, New York 
authorities only asked Dr. R to examine the Veteran and report 
the results of his examination; thus, there was no need to 
mention a doctor-patient relationship that had existed since 
1977.  On the other hand, there also is the likelihood that Dr. 
R's 2003 report added information specifically at the request of 
the Veteran.  The Board finds Dr. R did not rely on his 
independent recall of his treatment of the Veteran and what he 
may have reported to him in earlier years but, instead, relied on 
what the Veteran reported to him in 2003, which is inferred to 
have been what was favorable to his VA claim.  Thus, the scales 
remain balanced.

Dr. B and Mr. H co-signed the January 2000 report noted earlier, 
as they are associated with the same medical entity.  As set 
forth earlier, that report notes treatment for the Veteran dating 
back to July 1988, and that the Veteran's story of having been 
injured in military service never varied, and that they were 
unaware of any intervening aggravation.  There are two pertinent 
observations as concerns their report: 1) the treatment records 
they provided VA only date to 1998; and, 2) while the treatment 
records note ongoing care for chronic back pain, not once is 
there a notation as to the Veteran's reported etiology or date of 
onset for his low back pain.  Consequently, if the Veteran in 
fact repeatedly reported to Dr. B or Mr. H that he injured his 
back in the military, they did not note it in their records-at 
least not from 1998 forward.  Their records, by silence, note the 
absence of any reported post-service trauma.  The Board now 
considers the lay statements.

Lay statements may provide competent evidence of the occurrence 
of an event and the objective symptoms observed.  See 38 C.F.R. 
§ 3.159(a)(2).  As is true with any type evidence, the Board 
determines the weight, if any, to afford lay statements.  The 
Veteran's sister's statement notes no more than she remembered 
occasions when the appellant was in pain and could not do the 
things she would have liked to do with him.  Her statement adds 
nothing to the timeline, except that the Veteran "lived with 
us" for three years after the claimant's father died in 1976.  
Thus, between 1976 and 1979 she observed the Veteran in pain.  
Her statement does not specifically note the Veteran experienced 
back pain, but the Board will infer that is what she meant.  She 
does not note any source or event associated with the Veteran's 
pain.

As indicated earlier, the Veteran's brother specifically noted he 
observed the appellant exit his truck in pain after driving from 
Florida back to New York after their father's death.  The brother 
reportedly observed this event in Spring 1976, less than a year 
after the Veteran's separation from active service.  This is 
helpful to the Veteran, but the appellant's own statements note 
he had worked in Florida prior to returning to New York.  While 
the appellant denied having sustained any injury while working, 
the Veteran's statements are still evidence that his brother was 
not knowledgeable of all of his activities prior to the Spring 
1977 event noted in the statement.  Further, the Veteran's 
brother noted the Veteran worked at L. Iron in Winter 1977.  It 
is quite probable the Veteran was performing strenuous work at 
the iron entity.  The Veteran's brother also noted that, while 
the appellant worked with him as a painter from the 1970s to the 
1980s, anything that required lifting, turning, or twisting, 
would strain the Veteran' back.

The Board affords weight to the brother's statement that the 
Veteran manifested back pain between the mid-1970s and 1980s.  
The Board does not, however, attach credibility to the brother's 
report of the Veteran's visit and treatment at a VA facility in 
1977, as the statement tracks almost identical to the Veteran's 
assertions in his written submissions.  Thus, the Board rejects 
that portion as purported independent recall of the brother.  
Suffice to say, the bottom line rests with the Veteran's and his 
girlfriend's lay statements.

The girlfriend states that she had known the Veteran for 20 
years.  She stated that she took him to a VA appointment for his 
back in 1985.  She stated the VA physician gave him medication 
and a back brace and stated nothing more could be done for him.  
She wrote that before this visit the Veteran had been seeing Dr. 
Ramos but his office closed in 1987.  He continued to seek 
treatment for his back.

It is noteworthy that neither Dr, R, Dr. B, nor Mr. H, note the 
Veteran had sought treatment at VA.  Further, the Board finds it 
unlikely VA would have records associated with the Veteran from 
the late 1970s but not the 1980s, and it is those records that 
persuade the Board the scales tip towards a preponderance against 
the claim.

First, the Board that it may not reject a claimant's lay 
assertions solely because there is no contemporaneous 
corroborative medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, the lack of 
contemporaneous corroborative evidence is a factor the Board may 
properly consider when assessing the credibility and reliability 
of lay evidence.  See Buchanan, 451 F.3d at 1337.

Pursuant to the RO's request for records of VA treatment from 
1975 to 2000, VA records of the Veteran's treatment between May 
1979 and June 1979 were provided.  These treatment records note 
the Veteran's complaints of recurrent headaches and blackout 
spells.  He was admitted for diagnostic tests in May 1979, to 
include a brain scan.  The Veteran also reported a several-month 
history of hematemesis.  The diagnostic tests included an 
electroencephalogram, cartoid-cerebral flow study, brain image, 
paranasal sinus and chest x-rays, and an upper gastrointestinal 
study.  All studies were within normal limits.  No active 
pathology was diagnosed.

Significantly, there is not one notation of a reported history of 
low back pain.  The Board does not find credible any suggestion 
that physicians uniformly failed to report his complaints since 
physicians seek to obtain and record all pertinent medical 
history of a patient.  Further, a constant theme of the Veteran 
in his written submissions is how VA did hardly anything for him.  
One may reasonably infer that, when he was admitted to a VA 
facility, he would have sought treatment for all active medical 
problems, especially one as chronic and painful as he claims his 
back to have been over the years, and this also applies to the 
Veteran's girlfriend.

A May 1979 intake screening notes the Veteran was accompanied by 
his girlfriend.  If this is the same girlfriend, and May 1979 is 
roughly within a 20-year period between then and her July 2000 
statement, one might infer she would have mentioned, or 
encouraged the Veteran to report his chronic back pain.  She did 
describe the Veteran's actions when he blacked out and noted he 
spit up blood.  The examiner noted the Veteran denied drinking 
heavily, and he reported he took no drugs other than Excedrin, 
which he took frequently for headaches.  It is interesting that 
the Veteran reported he ingested the Excedrin only for headaches.  
He did not report using the medication for back pain.  The 
examiner also noted brush burns on the Veteran's face from 
falling on a rug the prior Sunday, but again no back pathology 
was reported.

The Veteran's written submissions note that he abused alcohol to 
self-medicate his back pain, and VA records note his treatment 
for substance dependence.  Thus, the Veteran's 1979 denial of 
heavy drinking is inconsistent with his assertions that his back 
pain caused him to consume alcohol for relief.

In the midst of the appellant's charts is one entry dated May 
1975, but the Board concludes it was an administrative error by 
the drafter.  First, the Veteran was still in active service in 
May 1975.  Further, there are dates of June 1979 in the right 
margin, and the "1975" entry is not in any way related to low 
back problems.

The Board acknowledges the Veteran's belief that his discogenic 
disease is linked to his 1975 in-service injury.  The Board finds 
that assessing any probable medical linkage between a currently 
diagnosed low back disability and an event that occurred 30+ 
years ago is beyond the experience and training of a lay person.  
While the Veteran is fully competent to provide evidence of 
chronic low back symptomatology over the intervening years, the 
Board notes no evidence of medical training that would render him 
competent to opine on medical etiology.  As concerns the 
Veteran's assertions of continuity of symptoms from 1975 to the 
1990s, where there are medical records extant, the Board finds 
the Veteran's assertions unreliable for the reasons set forth 
above.  In as much as the medical opinions and reports in his 
favor are based solely on the Veteran's reports, the Board is 
constrained to find the preponderance of the evidence is against 
the claim on both a presumptive and direct basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for post-traumatic discogenic 
disease of the lumbosacral spine is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


